     Case 2:20-cv-01184-TLN-AC Document 107 Filed 02/24/21 Page 1 of 18


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                          EASTERN DISTRICT OF CALIFORNIA

10

11    COMMODITY FUTURES TRADING                    No. 2:20-cv-01184-TLN-AC
      COMMISSION,
12
                    Plaintiff,
13
            v.                                     ORDER
14
      FINANCIAL TREE dba FINANCIAL
15    TREE TRUST; FINANCIAL SOLUTION
      GROUP dba FINANCIAL SOLUTION
16    GROUP TRUST; NEW MONEY
      ADVISORS, LLC; THE LAW FIRM OF
17    JOHN GLENN, P.C.; JOHN D. BLACK
      aka JOHN BARNES; CHRISTOPHER
18    MANCUSO; JOSEPH TUFO; and JOHN
      P. GLENN,
19
                    Defendants;
20
      SUISSE GROUP (USA) LLC; JMC
21    INDUSTRIES LLC; LANDES CAPITAL
      MANAGEMENT, LLC; KINGDOM
22    TRUST LLC; HERBERT CASWELL;
      ANNE MANCUSO; and TYLER
23    MANCUSO,
24                  Relief Defendants.
25

26   ///

27   ///

28   ///
                                               1
     Case 2:20-cv-01184-TLN-AC Document 107 Filed 02/24/21 Page 2 of 18


 1          Presently before the Court are Plaintiff Commodity Futures Trading Commission’s

 2   (“CFTC”) multiple contempt motions filed against Defendants and Relief Defendants John D.

 3   Black (“Black”) and the three entities under his control (Financial Tree, Financial Solution Group

 4   (“Financial Solution”), and New Money Advisors, LLC (“New Money”) (collectively, the “Black

 5   Entities”)), Christopher Mancuso (“Mancuso”), Joseph Tufo (“Tufo”), Suisse Group (USA) LLC

 6   (“Suisse Group”), JMC Industries LLC (“JMC”), Herbert Caswell (“Caswell”), Anne Mancuso,

 7   and Tyler Mancuso (collectively, “Contempt Parties”) for failure to comply with the provisions of

 8   this Court’s Statutory Restraining Order (“SRO”) (ECF No. 9) and Preliminary Injunction (“PI”)

 9   (ECF No. 33).1 None of the Contempt Parties have filed any response to CFTC’s motions.

10          For the reasons set forth below, CFTC’s contempt motions are GRANTED. (ECF Nos.

11   24, 29, 54, 66, 86, 94.)

12          I.      FACTUAL AND PROCEDURAL BACKGROUND2

13          The parties are familiar with the facts of this case and only those relevant to the issues

14   currently before the Court will be reiterated here. On June 15, 2020, CFTC filed a Complaint

15   against the Contempt Parties as well as Defendants and Relief Defendants John P. Glenn

16   (“Glenn”), The Law Firm of John Glenn, P.C. (the “Glenn Law Firm”), Landes Capital

17   Management, LLC (“Landes”), and Kingdom Trust LLC (“Kingdom”). (ECF No. 1.) The

18   Complaint alleges Defendants violated multiple provisions of the Commodity Exchange Act

19   (“Act”) and Commission Regulations (“Regulations”) by engaging in a Ponzi scheme, whereby

20   they fraudulently solicited customers to invest in future trades, did not actually use the money to
21   trade on investors’ behalf, and paid the old investors “returns” from funds they obtained from

22   ///

23
     1
             On August 13, 2020, CFTC additionally filed a “Reply” with respect to its contempt
24   motion against Mancuso, which does not actually reply to any briefing filed by Mancuso but
     instead supplements CFTC’s original motion by identifying additional and different violations of
25   the PI purportedly committed by Mancuso subsequent to the actions described herein. (ECF No.
26   54.) The Court construes this Reply briefing as an additional contempt motion against Mancuso.

27   2
            Unless otherwise noted, the following facts are derived from CFTC’s briefs and its
     supporting records and declarations. For ease of reference, the Court will refer to the ECF
28   pagination for the attached exhibits.

                                                       2
     Case 2:20-cv-01184-TLN-AC Document 107 Filed 02/24/21 Page 3 of 18


 1   later, fraudulently-solicited investors. (Id.) CFTC maintains Defendants have defrauded their

 2   investors of approximately $14.32 million. (Id.)

 3           On the same date that it filed its Complaint, CFTC also filed an Ex Parte Motion for SRO,

 4   which the Court granted on July 2, 2020. (ECF Nos. 3, 9.) Pursuant to Section IV(A) of the

 5   SRO, all Defendants and Relief Defendants were

 6                   immediately RESTRAINED AND ENJOINED, except as otherwise
                     ordered by this Court, from directly or indirectly withdrawing,
 7                   transferring, removing, dissipating, or otherwise disposing of any
                     Assets, wherever located, including Defendants’ and Relief
 8                   Defendants’ Assets3 held outside the United States.
 9   (ECF No. 9 at 20–21.)

10           Section IV(B) of the SRO required Defendants and Relief Defendants to maintain their

11   Records4 and permit CFTC immediate access, specifically:

12                   Defendants and Relief Defendants are hereby RESTRAINED from
                     directly or indirectly destroying, altering, or disposing of, in any
13                   manner, any Records that relate or refer to the business activities or
                     business or personal finances of any Defendant or Relief Defendant.
14
                     Defendants and Relief Defendants are hereby ORDERED to
15                   immediately allow representatives of CFTC to inspect any Records
                     relating or referring to the business activities or business or personal
16                   finances of Defendants and Relief Defendants, . . . promptly identify
                     and provide CFTC’s staff with the location of all Records . . . [and],
17
     3
             As defined by the SRO and PI, “Assets” encompasses any legal or equitable interest in,
18
     right to, or claim to any real or personal property, whether individually or jointly, or directly or
19   indirectly controlled, and wherever located, including but not limited to: chattels, goods,
     instruments, equipment, fixtures, general intangibles, effects, leaseholds, mail or other deliveries,
20   inventory, checks, notes, accounts (including, but not limited to, bank accounts and accounts at
     other financial institutions), credits, receivables, lines of credit, contracts (including spot, futures,
21   options, or swaps contracts), insurance policies, retainers held by agents for the provision of
22   professional or other services, and all funds, wherever located, whether in the United States or
     outside the United States. (See ECF No. 9 at 2 n.1.)
23
     4
             As defined by the SRO and PI, “Records” encompasses the terms “document” and
24   “electronically stored information” (“ESI”) as those terms are used in Federal Rule of Civil
     Procedure 34(a). The term “Records” also refers to each and every such item in Defendants’ and
25   Relief Defendants’ actual or constructive possession, including but not limited to: (i) all such
26   items within the custody or control of any agents, employers, employees, or partners of the
     Defendants and Relief Defendants; and (ii) all items which Defendants and Relief Defendants
27   have a legal or equitable right to obtain from another person. A draft or non-identical copy is a
     separate item within the meaning of the term. A Record also includes the file and folder tabs
28   associated with each original and copy. (See id. at 2 n.2.)

                                                          3
     Case 2:20-cv-01184-TLN-AC Document 107 Filed 02/24/21 Page 4 of 18


 1                  in light of the COVID-19 pandemic, . . . shall allow representatives
                    of CFTC to make copies of documents . . . on-site [or] off-site . . . .
 2

 3   (Id. at 21–22.) The SRO additionally instructed Defendants and Relief Defendants to:

 4                  promptly contact CFTC’s counsel to assert any claims of privilege or
                    other legal objections . . . and promptly cooperate with CFTC’s
 5                  counsel to develop reasonable protocols to isolate and prevent
                    disclosure of claimed privileged and/or other nonbusiness,
 6                  nonfinancial materials . . . .

 7   (Id. at 21.) The SRO additionally contemplated that Defendants or Relief Defendants might raise

 8   a “valid assertion of their respective rights against self-incrimination under the Fifth

 9   Amendment.” (Id. at 22.) Nevertheless, absent a “valid assertion” of rights, the SRO noted that

10   “nothing herein shall excuse Defendants or Relief Defendants from full and immediate

11   compliance with this Court’s Order permitting CFTC to inspect the books and Records which

12   relate to Defendants’ or Relief Defendants’ business activities and their business and personal

13   finances.” (Id. at 21–22.)

14          On July 28, 2020, the Court issued a PI that continues the terms set forth in the SRO and

15   additionally prohibits Defendants from committing future violations of the Act and Regulations

16   or engaging in commodity-related activities. (ECF No. 33 at 17–20.) Specifically, under Section

17   IV(A) of the PI, Defendants are prohibited from directly or indirectly:

18                  1. Trading on or subject to the rules of any registered entity (as that
                    term is defined by Section 1a(40) of the Act, 7 U.S.C. § 1a(40)
19                  (2018));

20                  2. Entering into any transactions involving “commodity interests”
                    (as that term is defined in Regulation 1.3, 17 C.F.R. § 1.3 (2019)),
21                  for accounts held in the name of any Defendant or for accounts in
                    which any Defendant has a direct or indirect interest;
22
                    3. Having any commodity interests traded on any Defendant’s
23                  behalf;

24                  4. Controlling or directing the trading for or on behalf of any other
                    person or entity, whether by power of attorney or otherwise, in any
25                  account involving commodity interests;

26                  5. Soliciting, receiving, or accepting any funds from any person for
                    the purpose of purchasing or selling of any commodity interests;
27
                    6. Applying for registration or claiming exemption from registration
28                  with CFTC in any capacity, and engaging in any activity requiring

                                                        4
     Case 2:20-cv-01184-TLN-AC Document 107 Filed 02/24/21 Page 5 of 18


 1                  such registration or exemption from registration with CFTC except
                    as provided for in Regulation 4.14(a)(9) (17 C.F.R. § 4.14(a)(9)
 2                  (2019)); and

 3                  7. Acting as a “Principal” (as that term is defined in Regulation
                    3.1(a) (17 C.F.R. § 3.1(a) (2019))), agent, or any other officer or
 4                  employee of any “Person” (as that term is defined in Section 1a(38)
                    of the Act (7 U.S.C. § 1a(38) (2018))), that is registered, exempted
 5                  from registration, or required to be registered with CFTC, except as
                    provided for in 17 C.F.R. § 4.14(a)(9).
 6

 7   (ECF No. 33 at 17–18.)

 8          Finally, Section IV(E) of the PI additionally requires “each Defendant and Relief

 9   Defendant [to] file with the Court and serve upon CFTC a sworn statement and accounting, with

10   complete documentation, covering the period from January 1, 2015 to the present.” (Id. at 19.)

11   Defendants and Relief Defendants’ accountings were due by August 27, 2020. (See id.) A

12   review of the docket reflects that the only parties who have filed the required accounting and

13   sworn statement with the Court are Defendants Glenn and the Glenn Law Firm. (See ECF Nos.

14   71–72, 76.)

15          As of the filing date of this Order, default has been entered against Mancuso, the Black

16   Entities, Tufo, Kingdom, Landes, Anne Mancuso, Tyler Mancuso, Caswell, JMC, and Suisse

17   Group for their failure to timely respond to the Complaint.5 (ECF Nos. 49, 50, 58.) Following

18   issuance of the SRO and PI, CFTC has filed multiple motions seeking to hold nearly all of the

19   Defendants and Relief Defendants in civil contempt for their failure to comply with the

20   provisions of this Court’s SRO and PI. (ECF Nos. 24, 29, 54, 66, 86, 94.) No responses were

21   filed to CFTC’s motions, which have all been deemed submitted on the pleadings before this

22   Court. (See ECF Nos. 56, 87, 95, 98.)

23          II.     LEGAL STANDARD

24          “[C]ourts have inherent power to enforce compliance with their lawful orders through

25   civil contempt.” Shillitani v. U.S., 384 U.S. 364, 370 (1966). Civil contempt sanctions serve “to

26
     5
27          The Clerk additionally entered default against Black on August 5, 2020. (ECF No. 50.)
     However, Black subsequently moved for an order setting aside the default and the Court granted
28   the motion. (ECF Nos. 77, 96.)

                                                       5
     Case 2:20-cv-01184-TLN-AC Document 107 Filed 02/24/21 Page 6 of 18


 1   coerce obedience to a court order, or to compensate the party pursuing the contempt action for

 2   injuries resulting from the contemptuous behavior.” Commodity Futures Trading Comm’n. v.

 3   Emerald Worldwide Holdings, Inc. (Emerald), No. CV03-8339AHM, 2004 WL 3186580, at *2

 4   (C.D. Cal. Jul. 29, 2004) (quoting Gen. Signal v. Donallco, Inc., 787 F.2d 1376, 1380 (9th Cir.

 5   1986)).

 6             In order to obtain contempt sanctions, the moving party must demonstrate by clear and

 7   convincing evidence that the other party violated “a specific and definite court order by failure to

 8   take all reasonable steps within the party’s power to comply.” In re Dual-Deck Video Cassette

 9   Recorder Antitrust Litig., 10 F.3d 693, 695 (9th Cir. 1993). The moving party need not establish

10   the violations were willful or intentional. See id. Once the moving party establishes the

11   violation, the burden shifts to the alleged contemnor to produce evidence justifying his non-

12   compliance. Emerald, 2004 WL 3186580, at *2. Recognized defenses to civil contempt include

13   (1) substantial compliance, and (2) an inability to comply. Id.; U.S. v. Ayres, 166 F.3d 991, 994

14   (9th Cir. 1999); Fed. Trade Comm’n v. Gill (Gill), 183 F. Supp. 2d 1171, 1183 (C.D. Cal. 2001).

15   Good faith or intent in attempting to comply is immaterial. Pac. Coast Surgical Ctr., L.P. v.

16   Scottsdale Ins. Co., 2:18-cv-3904, 2019 WL 4267764, at *5 (C.D. Cal. July 31, 2019). With

17   respect to the second defense, the alleged contemnor bears the burden of making “a categorical,

18   detailed showing” of his inability to comply. S.E.C. v. Bankers All. Corp. (Bankers), 881 F.

19   Supp. 673, 683 (D.D.C. 1995); Nat’l Lab. Rel. Bd. v. Trans Ocean Export Packing, Inc., 473 F.2d

20   612, 616 (9th Cir. 1973).
21             Once the Court determines a violation has occurred, it has broad authority in fashioning

22   appropriate relief that is reasonably calculated to compel obedience with the prior court order.

23   McComb v. Jacksonville Paper Co., 336 U.S. 187, 193 (1949) (“The measure of the court’s

24   power in civil contempt proceedings is determined by the requirements of full remedial relief.”).

25   This includes per diem fines, compensatory damages, conditional incarceration, and reasonable

26   attorneys’ fees and expenses. See Bankers, 881 F. Supp. at 684 (issuing graduated schedule of
27   daily fines and ordering conditional incarceration to gain compliance); Shillitani, 384 U.S. at

28   370–71 (upholding order of conditional incarceration); Perry v. O’Donnell, 759 F.2d 702, 704–06

                                                         6
     Case 2:20-cv-01184-TLN-AC Document 107 Filed 02/24/21 Page 7 of 18


 1   (9th Cir. 1985) (affirming award of attorneys’ fees and costs). The district court “should apply

 2   the least coercive sanction (e.g., a monetary penalty) reasonably calculated to win compliance

 3   with its orders.” U.S. v. Flores, 628 F.2d 521, 527 (9th Cir. 1980). Nevertheless, the Ninth

 4   Circuit “defer[s] considerably to the judgment of the district court in fashioning the appropriate

 5   sentence because of its proximity to the events out of which the contempt springs,” and will only

 6   disturb the district court’s judgment if it has abused its discretion. Id.

 7          III.    ANALYSIS

 8          CFTC argues the Contempt Defendants have violated the SRO and PI by: (1) refusing to

 9   permit CFTC to inspect their Records (ECF Nos. 24, 29, 66); (2) violating the Act and

10   Regulations (ECF No. 54); (3) failing to submit the required sworn statement and accounting

11   (ECF Nos. 66, 94); and (4) dissipating assets (ECF No. 86). As a result of Contempt Defendants’

12   conduct, CFTC seeks an order to show cause as to why each Contempt Defendant should not be

13   held in civil contempt and subject to appropriate sanctions. (See ECF No. 24 at 1–2; ECF No. 29

14   at 1; ECF No. 54 at 2; ECF No. 66 at 1–2; ECF No. 86 at 1; ECF No. 94 at 1.) The Court will

15   address each of these contentions and the evidence proffered by CFTC in turn, as they pertain to

16   each Contempt Defendant.

17                  A.      Black and the Black Entities

18          CFTC asserts it emailed Black and the Black Entities (through Black, in his capacity as

19   the controlling person and representative of the Black Entities) copies of the SRO and related

20   documents on July 7, 2020, and effected formal service on Black and the Black Entities on July 8,
21   2020. (ECF No. 24 at 3; ECF No. 24-1 at 5–6; ECF Nos. 19–22.) CFTC also provided Black and

22   the Black Entities additional notice via email on July 30 and August 28, 2020, that the sworn

23   statements and accountings were due pursuant to the terms of the PI. (ECF No. 66 at 5; ECF No.

24   66-2 at 2; ECF No. 66-9.) Thus, Black and the Black Entities received timely actual notice and

25   were aware of the requirements set forth in the SRO and PI. Yet Black and the Black entities

26   nevertheless violated the SRO and PI when they refused to permit CFTC to inspect documents
27   (ECF No. 24) and failed to provide a sworn statement and accounting (ECF No. 66). CFTC

28   further maintains Black dissipated assets in violation of the PI. (ECF No. 86).

                                                         7
     Case 2:20-cv-01184-TLN-AC Document 107 Filed 02/24/21 Page 8 of 18


 1                        i.       Refusal to Permit Inspection of Documents (ECF No. 24)

 2          CFTC claims Black and the Black Entities violated Section IV(B) of the SRO and Section

 3   IV(C) of the PI, which require all Defendants and Relief Defendants to produce documents or

 4   electronic equipment to CFTC for inspection and permit CFTC to inspect relevant documents.

 5   (ECF No. 24; see also ECF No. 9 at 21–24; ECF No. 33 at 18.)

 6          On July 8, 2020, following receipt of the SRO and related documents, Black sent CFTC a

 7   reply email, acknowledging receipt of the documents and stating, “I will respond with legal

 8   counsel.” (ECF No. 24 at 3; ECF No. 24-1 at 4.) However, the attorney previously in discussions

 9   to represent Black confirmed to CFTC that he will not represent Black. (ECF No. 24 at 3; ECF

10   No. 24-2 at 2.) Thereafter, Black refused to respond to CFTC’s attempts to discuss document

11   collection. (See ECF No. 24 at 3–4; ECF No. 24-1 at 2–4.)

12          CFTC maintains that, to date, Black and the Black Entities have refused to participate in

13   any calls with CFTC regarding document collection, have not produced any documents or

14   electronic equipment to CFTC for inspection, and have not provided any other information to

15   CFTC to facilitate inspection. (ECF No. 24 at 4–5; ECF No. 66 at 4.) Black and the Black

16   Entities have not submitted any opposition to CFTC’s motion and therefore fail to rebut its

17   claims. For these reasons, the Court finds that CFTC has provided clear and convincing evidence

18   that Black and the Black Entities violated Section IV(B) of the SRO and Section IV(C) of the PI.

19                         ii. Failure to Submit a Sworn Statement and Accounting (ECF No. 66)

20          CFTC claims Black and the Black Entities violated Section IV(E) of the PI, which
21   requires all Defendants and Relief Defendants to file with the Court and serve on CFTC a sworn

22   statement and accounting related to their financial records by August 27, 2020. (See ECF No. 66;

23   ECF No. 33 at 19–20.)

24          On September 1, 2020, Black’s criminal counsel informed CFTC she had advised Black

25   that he had a Fifth Amendment right “not to incriminate himself through a sworn declaration and

26   accounting that could possibly be inculpatory.” (ECF No. 66 at 5; ECF No. 66-4 at 4.) To date,
27   Black and the Black Entities have not provided the sworn statements and accountings required by

28   the PI. (ECF No. 66 at 5, 7.) Nor have they filed these documents with the Court. (See generally

                                                      8
     Case 2:20-cv-01184-TLN-AC Document 107 Filed 02/24/21 Page 9 of 18


 1   docket, 2:20-cv-01184.) These facts alone establish a violation of the PI. See Bankers, 881 F.

 2   Supp. at 679 (citing S.E.C. v. Current Fin. Services, Inc., 798 F. Supp. 802, 808 (1992)) (“Failure

 3   to comply fully with an order to provide an accounting is itself a valid basis for a finding of

 4   contempt.”).

 5           Further, CFTC argues the declaration of Black’s criminal counsel is insufficient to excuse

 6   him from compliance with the PI because: (1) Black has not moved to amend the PI to seek relief

 7   from the Order; and (2) a mere blanket assertion of Fifth Amendment protections is insufficient.

 8   (ECF No. 66 at 7–8.) The Court agrees that Black’s attempt to avoid the entirety of the

 9   production requirements set forth under the PI by way of a blanket invocation of the Fifth

10   Amendment is unavailing.

11           The Court must construe the privilege against self-incrimination broadly and must sustain

12   it if it is “evident from the implications of the question, in the setting in which it is asked, that a

13   responsive answer . . . might be dangerous because injurious disclosure could result.” Hoffman v.

14   U.S., 341 U.S. 479, 486–87 (1951). Nevertheless, where the incriminating nature of the response

15   is not readily apparent to the court, the party invoking the Fifth Amendment is not excused from

16   answering “merely because he declares that in so doing he would incriminate himself.” Id. at

17   486; see also Ueckert v. C.I.R., 721 F.2d 248, 250 (8th Cir. 1983) (“[T]he claimant cannot be the

18   sole arbiter of whether the information sought would tend to incriminate. The court must decide

19   whether his silence is justified.”). Rather, the party invoking the Fifth Amendment must have

20   “reasonable cause to apprehend a real danger of incrimination” and must specify with “clear,
21   credible reasons” how he would be injured by any specific question or answer. See Steinbrecher

22   v. C.I.R., 712 F.2d 195, 198 (5th Cir. 1983) (party must indicate the issues from which he fears

23   prosecution); see also Bankers, 881 F. Supp. at 680 (citing In re Morganroth, 718 F.2d 161, 167

24   (6th Cir. 1983)). A blanket assertion of the privilege is therefore insufficient. See Steinbrecher,

25   712 F.2d at 197–98 (rejecting defendants’ bald assertion that, if they answered any questions or

26   produced any evidence, the information thereby revealed might be used against them);
27   Morganroth, 718 F.2d at 167.

28   ///

                                                          9
     Case 2:20-cv-01184-TLN-AC Document 107 Filed 02/24/21 Page 10 of 18


 1          Here, the Court acknowledges it may be possible, given Black’s current status as a

 2   defendant in the parallel criminal matter, to properly invoke Fifth Amendment protection against

 3   providing certain responses to CFTC. However, that matter is not currently before the Court

 4   because Black has not submitted any motion seeking relief from the requirements of the PI, let

 5   alone any other filing asserting a Fifth Amendment privilege with respect to the production

 6   requirements set forth in the PI. See U.S. Sec. & Exch. Comm’n v. Collector’s Coffee Inc., 464 F.

 7   Supp. 3d 665, 668–69 (S.D.N.Y. 2020) (party was required to affirmatively seek modification of

 8   the at-issue portion of the TRO with the court rather than merely decline to comply with that

 9   provision). Indeed, Black did not file any opposition to CFTC’s initial motions seeking a TRO or

10   PI, nor has he opposed CFTC’s instant contempt motions. The Court construes such silence as a

11   statement of non-opposition. See S.E.C. v. Colello, 139 F.3d 674, 677 (9th Cir. 1998) (“a district

12   court has discretion in its response to a party’s invocation of the Fifth.”) Further, Black’s blanket

13   assertion of Fifth Amendment protections is insufficient because he must articulate which portion

14   of the PI he refuses to comply with, and the precise factual and legal bases for the refusal to

15   comply. Steinbrecher, 712 F.2d at 198; Bankers, 881 F. Supp. at 680; Morganroth, 718 F.2d at

16   167.

17          Finally, to the extent Black seeks to invoke Fifth Amendment protection on behalf of the

18   Black Entities, his assertion is unavailing because corporate and entity defendants may not refuse

19   to provide an accounting on Fifth Amendment grounds. Bellis v. U.S., 417 U.S. 85, 89– 90

20   (1974) (collective entities may not invoke the Fifth Amendment because they are legal entities
21   distinct from their members); Braswell v. U.S., 487 U.S. 99, 118–19 (1988) (an individual cannot

22   rely upon the privilege to avoid producing the records of a collective entity which are in his

23   possession in a representative capacity, even if these records might incriminate him personally);

24   see also U.S. v. Feng Juan Lu, 248 F. App’x 806, 807–08 (9th Cir. 2007) (Fifth Amendment

25   protection does not apply to production of business records, even when business has only a single

26   employee who also serves as the sole officer).
27   ///

28   ///

                                                       10
     Case 2:20-cv-01184-TLN-AC Document 107 Filed 02/24/21 Page 11 of 18


 1          For these reasons, the Court finds that CFTC has provided clear and convincing evidence

 2   that Black and the Black Entities violated Section IV(E) of the PI and Black’s blanket assertion of

 3   Fifth Amendment privilege is unavailing.

 4                       iii.       Dissipation of Assets (Black only) (ECF No. 86)

 5          CFTC claims Black violated Section IV(A) of the SRO (incorporated by Section IV(B) of

 6   the PI) prohibiting the withdrawal, transfer, removal, dissipation, or other disposal of assets.

 7   (ECF No. 86; see also ECF No. 9 at 20–21; ECF No. 33 at 18.) Specifically, CFTC contends

 8   Black acted in violation of the prohibition against dissipating assets: (1) on July 14, 2020, when

 9   he mailed a $2,936.60 check to pay an insurance premium on a whole life insurance policy for

10   which he is the beneficiary; (2) on July 21, 2020, when he issued a $5,000 check to an attorney

11   who was considering representing him at the time; and (3) on July 28, 2020, when Black’s

12   alleged daughter wired $14,600 on his behalf to the same attorney.6 (See ECF No. 86 at 3–4;

13   ECF No. 86-1 at 2–3; ECF Nos. 86-2, 86-3.)

14          The SRO restrained Black “from directly or indirectly” dissipating assets, including “bank

15   accounts” and “funds” that Black “directly or indirectly controlled.” (ECF No. 9 at 2 n.1, 20–21.)

16   The Court is satisfied that CFTC has sufficiently established Black exercised control over the

17   identified accounts and indirectly dissipated assets from them. (See ECF No. 86-1 at 2–3; ECF

18   Nos. 86-2, 86-3.) Black has not submitted any opposition to CFTC’s motion and therefore fails

19   to rebut its claims. For these reasons, the Court finds CFTC has provided clear and convincing

20   evidence that Black violated Section IV(A) of the SRO.
21                  B.      Mancuso

22          Mancuso had sufficient notice of the requirements of the SRO because CFTC emailed

23   copies of the SRO and related documents on July 7, 2020, and effected service on Mancuso on

24   July 12. (See ECF No. 29 at 3; ECF 29-1 at 10–13.) Further, CFTC emailed courtesy copies of

25   the PI to Mancuso on July 30. (ECF No. 54 at 3; ECF No. 54-3.) Yet Mancuso nevertheless

26   6
             CFTC additionally submits evidence that Black wired $57,000 with the memo line
27   “FROM JOHN BLACK” to an account controlled by Mancuso on June 26, 2020, but
     acknowledges this transaction occurred before the Court issued the SRO and therefore does not
28   directly constitute a violation of the SRO. (See ECF No. 86 at 3; ECF No. 86-1 at 2.)

                                                       11
     Case 2:20-cv-01184-TLN-AC Document 107 Filed 02/24/21 Page 12 of 18


 1   violated the SRO and PI when he refused to permit CFTC to inspect documents (ECF No. 29),

 2   committed continuing violations of the Act and Regulations (ECF No. 54), and failed to provide a

 3   sworn statement and accounting (ECF No. 66).

 4                          i. Refusal to Permit Inspection of Documents (ECF No. 29)

 5          CFTC claims Mancuso violated the requirements of Section IV(B) of the SRO and

 6   Section IV(C) of the PI that all Defendants and Relief Defendants produce documents or

 7   electronic equipment to CFTC for inspection and permit CFTC to inspect relevant documents.

 8   (ECF No. 29; see also ECF No. 9 at 21–24; ECF No. 33 at 18.)

 9          On July 8, 2020, Mancuso sent CFTC an email stating that he was attempting to find an

10   attorney and would “be in touch soon,” but refused to communicate with CFTC in the meantime.

11   (ECF No. 29 at 3; ECF 29-1 at 9–10.) On July 15, Mancuso and attorneys not yet engaged to

12   represent him joined CFTC on a preliminary document collection call. (ECF No. 29 at 3; ECF

13   No. 29-3 at 2.) At that time, Mancuso invoked the Fifth Amendment and refused to provide any

14   devices or documents to CFTC, on the basis that the “act of production” doctrine shielded all

15   devices and documents from surrender.7 (Id.) CFTC maintains that, to date, Mancuso has

16   refused to produce any documents or electronic equipment to CFTC for inspection. (ECF No. 29

17   at 5; ECF No. 29-3 at 2; ECF No. 54 at 2; ECF No. 54-1 at 3; ECF No. 66 at 4.)

18          The Court finds CFTC has met its initial burden and Mancuso’s refusal to produce any

19   devices or documents based on a blanket assertion of Fifth Amendment protections is invalid for

20   several reasons. First, as previously discussed, blanket assertions of Fifth Amendment
21   protections are insufficient. Steinbrecher, 712 F.2d at 198; Morganroth, 718 F.2d at 167; see also

22   SEC v. Caramadre, 717 F. Supp. 2d 217, 224 (D.R.I. 2010) (requiring “act of production”

23   objections to be raised with respect to each responsive document, as in a privilege log). Second,

24   as the conduct alleged against Mancuso in the Complaint applies to his actions as agent of the

25   Black Entities (see generally ECF No. 1; ECF No. 29 at 5–6), CFTC is seeking production of

26
     7
27           On July 16, the attorneys informed CFTC they would not be representing Mancuso. (Id.)
     Thereafter, Mancuso refused to respond to CFTC’s attempts to communicate. (ECF No. 29 at 4;
28   see also ECF No. 29-3 at 2 (citing ECF No. 29-2).)

                                                      12
     Case 2:20-cv-01184-TLN-AC Document 107 Filed 02/24/21 Page 13 of 18


 1   business records which are not entitled to Fifth Amendment protections. Braswell, 487 U.S. at

 2   108–09; Bellis, 417 U.S. at 88, 90; see also U.S. v. Hubbell, 530 U.S. 27, 35–36 (2000) (Fifth

 3   Amendment does not apply to the contents of voluntarily prepared and previously generated

 4   documents — such as tax documents and business records prepared in compliance with

 5   regulatory requirements — even though they may contain incriminating information). Third, the

 6   Fifth Amendment does not apply to electronic devices. See F.T.C. v. PointBreak Media, LLC,

 7   343 F. Supp. 3d 1282, 1286 (S.D. Fla. 2018) (surrender of electronic devices is not a testimonial

 8   communication for which defendants can invoke a Fifth Amendment objection) (citing Hubbell,

 9   530 U.S. at 35).

10           Mancuso has not submitted any opposition to CFTC’s motion and therefore fails to rebut

11   its claims. For these reasons, the Court finds that CFTC has provided clear and convincing

12   evidence that Mancuso violated Section IV(B) of the SRO and Section IV(C) of the PI.

13                         ii. Continued Violation of the Act and Regulations (ECF No. 54)

14           CFTC claims Mancuso violated Section IV(A) of the PI, which prohibits Defendants from

15   violating the Act and Regulations or engaging in any commodity-related activities. (ECF No. 54;

16   ECF No. 33 at 17–18.)

17           CFTC has submitted evidence that, as recently as August 9, 2020, Mancuso is continuing

18   to: (1) make new, fraudulent excuses for failure to repay funds; and (2) promise that Defendants

19   will repay principal plus profits by September 15, 2020. (ECF No. 54 at 1–3; ECF No. 54-1 at 2–

20   3 (describing Aug. 4, 2020 recording of telephone call between Mancuso and pool participant);
21   ECF No. 54-2 (emails between Mancuso and pool participants dated May 19, 2020–July 17,

22   2020).) Moreover, Mancuso is discouraging pool participants from providing documents to

23   CFTC and threatening that pool participants will not be repaid if they speak to CFTC. (ECF No.

24   54 at 2.)

25           Based on this record, CFTC maintains Mancuso’s actions occurring after July 28, 2020,

26   violate Section IV(A) of the PI. (See generally id.; see also ECF No. 33 at 17–18.) The Court
27   agrees. Moreover, Mancuso has not submitted any opposition to CFTC’s motion and therefore

28   ///

                                                      13
     Case 2:20-cv-01184-TLN-AC Document 107 Filed 02/24/21 Page 14 of 18


 1   fails to rebut its claims. For these reasons, the Court finds that CFTC has provided clear and

 2   convincing evidence that Mancuso has violated Section IV(A) of the PI.

 3                         iii.       Failure to Submit a Sworn Statement and Accounting (ECF No. 66)

 4             CFTC claims Mancuso violated Section IV(E) of the PI, which requires all Defendants

 5   and Relief Defendants to file with the Court and serve on CFTC a sworn statement and account

 6   related to their financial records by August 27, 2020. (ECF No. 66; ECF No. 33 at 19–20.)

 7             CFTC asserts it provided Mancuso additional notice via email on July 30, 2020, and

 8   August 28, 2020, that his sworn statement and accounting was due pursuant to Section IV(E) of

 9   the July 28, 2020 PI. (ECF No. 66 at 5; ECF No. 66-2 at 2; ECF No. 66-5.) However, to date,

10   Mancuso has failed to serve the required documents on CFTC or file them with the Court. (See

11   ECF No. 66 at 5, 7; ECF No. 66-2 at 2.) Moreover, Mancuso has not submitted any opposition to

12   CFTC’s motion and therefore fails to rebut its claims. For these reasons, the Court finds that

13   CFTC has provided clear and convincing evidence that Mancuso has violated Section IV(E) of

14   the PI.

15                    C.       Tufo

16                           i.       Failure to Submit a Sworn Statement and Accounting (ECF No. 94)

17             CFTC claims Tufo violated Section IV(E) of the PI, which requires all Defendants and

18   Relief Defendants file with the Court and serve on CFTC a sworn statement and account related

19   to their financial records by August 27, 2020. (ECF No. 94; ECF No. 33 at 19–20.) Specifically,

20   CFTC asserts Tufo has refused to provide: (1) certain information relating to a currently open
21   account; (2) a sworn statement regarding the information he did provide; and (3) any required

22   supporting documents. (ECF No. 94 at 6.)

23             Tufo received actual notice of his obligations under the SRO and PI when CFTC served

24   Tufo with the Complaint, SRO, and related papers on July 8, 2020 (ECF No. 16), and emailed a

25   reminder to Tufo of the requirement to provide a sworn statement and accounting on July 30,

26   2020. (ECF No. 94 at 3; ECF No. 94-1 at 2.) Between August 28 and September 23, 2020,
27   CFTC exchanged multiple communications with Tufo to discuss and summarize certain

28   accounting-related information Tufo provided orally and in writing. (Id.; see also ECF No. 94-2.)

                                                       14
     Case 2:20-cv-01184-TLN-AC Document 107 Filed 02/24/21 Page 15 of 18


 1   However, Tufo provided inconsistent information and was evasive during calls. (See ECF No. 94

 2   at 3; ECF No. 94-2.) CFTC submits evidence demonstrating this inconsistent information on two

 3   occasions:

 4                1) During a call on September 2, 2020, Tufo initially repeated, multiple times, that he

 5                   had no accounts other than one business account which CFTC froze and two other

 6                   long-closed business accounts, and no personal bank accounts. When asked how

 7                   he buys food, Tufo attempted to change the subject several times, but eventually

 8                   stated he uses cash. When asked what cash he uses, Tufo initially stated he used

 9                   money from a safe containing $16,000; however, the California DOJ seized that

10                   cash in a related criminal matter. Tufo next stated he used money from a wallet

11                   containing several hundred dollars; however, this was inconsistent with Tufo’s

12                   prior statement to CFTC that he had no assets and relied only on Social Security to

13                   live. When asked where he deposits his Social Security checks, Tufo attempted to

14                   change the subject multiple times but ultimately stated he did not know.

15                   Thereafter, Tufo admitted he received a physical check that he cashed, and that he

16                   maintains an account at Bluebird (by American Express). Thereafter, Tufo

17                   additionally admitted he had also recently opened a Patelco Credit Union account.

18                   (See ECF No. 94 at 3–4; ECF No. 94-1 at 2–3; see also ECF No. 94-2.)

19                2) During a communication with Tufo on September 23, 2020, Tufo refused to call

20                   Bluebird or Patelco Credit Union to obtain relevant bank statements for CFTC, on
21                   the basis that he would be forced to speak to someone “in the Philippines whose

22                   accent you can’t understand” and spend too much time on the phone. Tufo further

23                   refused to provide CFTC the account number, current balance, or account

24                   statements for his Bluebird account or Patelco Credit Union account. And Tufo

25                   refused to confirm the accuracy of CFTC’s summary of the information Tufo

26                   previously conveyed. Thereafter, Tufo refused to provide CFTC any information,
27                   “on the advice of his criminal attorney.” (See ECF No. 94 at 4–5; ECF No. 94-1 at

28                   3–4; see also ECF No. 94-2 at 2–4.)

                                                       15
     Case 2:20-cv-01184-TLN-AC Document 107 Filed 02/24/21 Page 16 of 18


 1           To date, Tufo has failed to serve the required documents on CFTC or file them with the

 2   Court. (See ECF No. 94 at 6; see also ECF No. 94-1 at 3–4; ECF No. 94-2 at 2.) On this basis

 3   alone, he has violated Section IV(E) of the PI. See Bankers, 881 F. Supp. at 679 (citing Current

 4   Fin. Services, Inc., 798 F. Supp. at 808) (“Failure to comply fully with an order to provide an

 5   accounting is itself a valid basis for a finding of contempt.”).

 6           Further, the scant, unverified information Tufo has provided — which can fairly be

 7   described as inconsistent, incomplete, and at times incredible (see generally ECF No. 94-2) — is

 8   insufficient to be deemed “substantial compliance” with the PI’s requirement of a sworn

 9   statement and accounting. See Gill, 183 F. Supp. 2d at 1183. To the extent Tufo’s refusal to

10   respond to CFTC on the basis that “[his] attorney advises against it” (see ECF No. 94-2 at 2) may

11   be construed as an invocation of his Fifth Amendment privilege, the Court finds Tufo’s blanket

12   invocation is unavailing. See Steinbrecher, 712 F.2d at 198; Morganroth, 718 F.2d at 167; see

13   also S.E.C. v. Parkersburg Wireless Ltd. Liab. Co., 156 F.R.D. 529, 535 (1994) (citing Rogers v.

14   U.S., 340 U.S. 367, 373 (1951) (where incriminating facts have been voluntarily revealed, the

15   privilege has been lost by waiver and cannot be invoked to avoid disclosure of the details)).

16   Finally, the Court notes Tufo has not submitted any opposition to CFTC’s motion and therefore

17   fails to rebut its claims.

18           For these reasons, the Court finds CFTC has provided clear and convincing evidence that

19   Tufo violated Section IV(E) of the PI.

20                   D.       Suisse Group, JMC, Caswell, Anne Mancuso, and Tyler Mancuso (ECF
21                            No. 66)

22           CFTC claims Relief Defendants Suisse Group, JMC, Caswell, Anne Mancuso, and Tyler

23   Mancuso violated the requirements of Section IV(B) of the SRO and Section IV(C) of the PI that

24   all Defendants and Relief Defendants produce documents or electronic equipment to CFTC for

25   inspection and permit CFTC to inspect relevant documents. (ECF No. 66; see also ECF No. 9 at

26   21–24; ECF No. 33 at 18.) Additionally, CFTC claims these Contempt Defendants violated
27   Section IV(E) of the PI, requiring a sworn statement and accounting be served on CFTC and filed

28   with the Court by August 27, 2020. (ECF No. 66; ECF No. 33 at 19–20.)

                                                        16
     Case 2:20-cv-01184-TLN-AC Document 107 Filed 02/24/21 Page 17 of 18


 1          CFTC maintains it engaged in extensive correspondence with these Contempt Defendants

 2   with respect to the requirements of the SRO and PI to produce and permit inspection of

 3   documents and records, as well as the requirement to submit a sworn statement and accounting.

 4   (ECF No. 66 at 4–5; see ECF No. 66-1 at 2; ECF No. 66-2 at 2; ECF Nos. 66-6, 66-7, 66-8.)

 5   CFTC additionally reiterated Tyler’s obligations to comply with the Court’s Orders during a

 6   phone call with him on July 30, 2020. (See ECF No. 66-3 at 2.) Yet, to date, these Contempt

 7   Defendants have all refused to permit inspection of relevant records by CFTC. (ECF No. 66 at 4,

 8   7; see also ECF No. 66-2 at 2.) Further, they have all failed to file or serve the required sworn

 9   statement and accounting pursuant to Section IV(E) of the PI. (See id.)

10          None of these Contempt Defendants has submitted any opposition to CFTC’s motion and

11   therefore each fails to rebut CFTC’s claims. For these reasons, the Court finds CFTC has

12   provided clear and convincing evidence that Suisse Group, JMC, Caswell, Anne Mancuso, and

13   Tyler Mancuso have violated Section IV(B) of the SRO and Sections IV(C) and (E) of the PI.

14          IV.     CONCLUSION

15          Based on the record and the evidence submitted in support of each of CFTC’s contempt

16   motions, the Court finds CFTC has provided clear and convincing evidence that each of the

17   Contempt Defendants violated provisions of the SRO and PI as detailed herein. The burden now

18   lies with each Contempt Defendant to produce evidence justifying his non-compliance. Emerald,

19   2004 WL 3186580, at *2.

20          Accordingly, it is hereby ordered that CFTC’s contempt motions (ECF Nos. 24, 29, 54,
21   66, 86, 94) are GRANTED. Contempt Defendants John D. Black, Financial Tree, Financial

22   Solution Group, New Money Advisors, LLC, Christopher Mancuso, Joseph Tufo, Suisse Group

23   (USA) LLC, JMC Industries LLC, Herbert Caswell, Anne Mancuso, and Tyler Mancuso are

24   ORDERED to show cause in writing not later than March 15, 2021, as to why they should not be

25   held in civil contempt for their violations of the SRO and PI and why the Court should not order

26   appropriate contempt sanctions, including paying CFTC’s attorneys’ fees and costs related to the
27

28

                                                       17
     Case 2:20-cv-01184-TLN-AC Document 107 Filed 02/24/21 Page 18 of 18


 1   expenses of bringing these contempt motions, daily coercive fines, or coercive confinement.8

 2   Such briefings shall be filed and served by the aforementioned date. The CFTC may file and

 3   serve a reply not later than March 22, 2021.

 4          IT IS SO ORDERED.

 5   DATED: February 24, 2021

 6

 7

 8
                                                           Troy L. Nunley
 9                                                         United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24
     8
             Even though the Clerk of the Court has entered default against Mancuso, the Black
25   Entities, Tufo, Anne Mancuso, Tyler Mancuso, Caswell, JMC, and Suisse Group, the Court
26   acknowledges these Contempt Defendants may make a limited appearance on the instant matter,
     pursuant to the terms of this Order. The Court additionally reminds the parties that only a
27   practicing attorney may represent a corporation or other entity (such as Financial Tree, Financial
     Solution, or New Money). Thus, any response to the Order to Show Cause filed on behalf of a
28   corporate entity by a pro se party will be stricken from the record. E.D. Cal. L.R. 183(a).

                                                      18
